At the outset, let me express my deepest condolences and sympathy to the victims of the natural disasters that have affected North America over the past several days, including the hurricanes that have devastated Caribbean island nations and parts of the United States and the earthquakes that have impacted Mexico. We convey our solidarity to the Governments and the peoples of those nations during these difficult times. No country, including Georgia, is immune from natural disasters. Solidarity is what strengthens nations when addressing such severe challenges.
My fellow countrymen share with me the honour of addressing the General Assembly today, because the message that I have been entrusted to deliver is one that they understand in their bones, having personally experienced it, lived it and embraced it. That message — their message — is straightforward: by putting Georgian citizens at the centre of our strategy, we aim to further strengthen democratic institutions, ensure peace and accelerate economic growth. Those are the essential multipliers for sustainable development, a project that connects us with the region and the world.
This year marks the twenty-fifth anniversary of Georgia’s membership in the United Nations. During that period, we have managed to transform our country from a recipient of United Nations humanitarian aid to a top reformer that was recently elected as Chair of the Open Government Partnership. Georgia brings to that task the same vision that it espouses for itself: putting its citizens at the centre of its priorities. Georgia’s chairship of the Open Government Partnership will support the United Nations Sustainable Development Goals (SDGs), especially Goal 16, on promoting peaceful and inclusive societies for sustainable development, providing access to justice for all and building effective, accountable and inclusive institutions.
In implementing the SDGs by incorporating them into our national policies, we have seen the need for the institutional reform of the United Nations, and we support the new vision of Secretary-General Guterres as reflected in the Declaration of Support, to which we recently subscribed. When I spoke before the Assembly last year (see A/71/PV.13), Georgia was heading into
This record contains the text of speeches delivered in English and of the translation of speeches delivered in other languages. Corrections should be submitted to the original languages only. They should be incorporated in a copy of the record and sent under the signature of a member of the delegation concerned to the Chief of the Verbatim Reporting Service, room U-0506 (verbatimrecords@un.org). Corrected records will be reissued electronically on the Official Document System of the United Nations (http://documents.un.org).
17-29597 (E) *1729597*
________________
A/72/PV.14 21/09/2017
general elections. That resulted in our people entrusting us with increased support to lead the country. The people saw two things. First, they saw that we are committed to making democratic rights and security the key drivers of all our policies. Secondly, they saw that we offer a clear path for further reforms.
Our citizens feel the changes that international institutions have been clearly referring to. Georgia has advanced in all international rankings over the past five years. The Fraser Institute ranks the Georgian economy as the fifth freest in the world. We have come to grips with corruption. The Heritage Foundation ranked Georgia thirty-first in terms of freedom from corruption in 2017, an improvement from its ranking of sixty-ninth in 2012. Transparency International echoed that progress in 2016 by ranking Georgia first in the region in that regard. We have prioritized the protection of property rights. The World Economic Forum’s Global Competitiveness Report 2016-2017 has raised Georgia’s ranking by 77 since 2012. We are committed to an independent judiciary. The World Economic Forum ranks Georgia at sixty-third in that regard, an increase in rankings of 28. In the critical area of law enforcement and physical security, the World Bank ranks Georgia twenty-sixth with respect to combating organized crime, an increase in rankings of 41.
We are not making merely cosmetic changes. We promised our people that we would introduce a parliamentary system and improve our Constitution so as to conform to the best European standards. In addition to addressing numerous contradictions in the current Constitution, the new draft introduces many new progressive initiatives, such as the right to physical integrity, the rights of persons with disabilities, the right to access to the Internet, environmental protections and many more that are in line with the recommendations of the European Commission for Democracy through Law, also know as the Venice Commission. Those commitments reflect Georgians’ aspirations to attain full membership in the European Union and NATO. Georgians understand that to be their destiny, as Georgia has long been an integral part of Europe’s broad cultural and historical tapestry.
In parallel with constitutional reform, we began implementing our four-point economic reform plan aimed at ensuring quick economic growth. We launched an ambitious education reform in order to facilitate links between the educational system and industry and develop demand-based higher and professional
2/42 17-29597 education and enhance the economic skills and capacity of the labour force.
Living in an innovative society is a key to success for our talented young people. We are further investing in our national ecosystem and in integrating it into the global one so as to open doors and build bridges connecting our innovators with world markets.
Prudent macroeconomic policy has been the foundation of our success in the region’s turbulent economic environment. The World Economic Forum’s Global Competitiveness Report has advanced Georgia by 97 places in the rankings since 2012. This month, Moody’s upgraded the sovereign credit rating of Georgia to Ba2, acknowledging that Georgia has successfully overcome the regional shock of 2014-2016.
In order to increase incentives to invest in Georgia, we have implemented a bold taxation reform, which includes abolishing the profit tax on undistributed earnings and liberalizing the tax administration system. We anticipate up to 5 per cent economic growth this year, rising to 7 per cent and higher in the coming years.
We are committed to upgrading Georgia’s infrastructure. That is important in order for Georgia to realize its geostrategic aim of serving as a hub for doing business in the region, connecting East and West. Upgrading our infrastructure is essential so as to ensure the rapid delivery of services, achieve efficiency in tourism and logistics, and effectively take goods to market. We see that as a powerful way to create employment that pulls people out of poverty. We have agreed to a multi-year programme with the International Monetary Fund and have secured financing for projects worth several billion dollars from international financial organizations.
Georgia, like Ukraine and Moldova, has signed an Association Agreement with a Deep and Comprehensive Free Trade Area agreement with the European Union (EU) and has secured visa-free travel to the EU. At the same time, Georgia has become the first country in the region to sign a free-trade agreement with China. On the one hand, we are integrating into the EU internal market and, on the other hand, we are bringing Asian markets closer to us. That enables Georgia to use the full potential of its free trade networks as part of one of the most exciting development ventures of our time.
We are contributing to the One Belt, One Road project, which will facilitate trade in high-value
________________
21/09/2017 A/72/PV.14
goods and services between Europe and Asia, cutting significant time from the length of traditional seaborne transport around the peripheries of Eurasia. Asia and Europe will meet in that grand adventure through the Baku-Tbilisi-Kars railway project, which we are implementing together with our Turkish and Azeri partners, and Georgia’s new state-of-the-art port on the Black Sea at Anaklia. That deep-water port will be capable of handling the largest container ships, which will result in a multifold increase of Georgia’s cargo- transit capacity. Anaklia will be developed by multiple international players and will be operated by a well- known American company.
Georgia is now less than 10 days from East Asia and within five days of any point in Europe. We are creating an efficient multimodal transit infrastructure that will forge links and processes, and will cement relationships among States and people from Europe to Asia. It represents the fundamental connection between building economic stability for Georgian citizens and achieving a more prosperous and peaceful region.
In a world full of challenges — hot and frozen conflicts, State and non-State aggressions — Georgia is no exception. And here, too, we have put our citizens at the centre of our strategy. United Nations Members are well aware that the Russian Federation continues to occupy two historical regions of Georgia’s sovereign territory in violation of its many international obligations, including dozens of Security Council and General Assembly resolutions.
Since the beginning of 2017, the Russian Federation has intensified its policy of occupation and factual annexation of the Georgian regions of Abkhazia and Tskhinvali/South Ossetia. It has implemented so-called integration treaties and signed so-called agreements with de facto authorities to absorb Georgia’s occupied regions into Russia’s military, political, economic and social systems. It has also accelerated its military build-up in both of the occupied regions of Georgia. The Russian Federation has intensified the fortification of the occupation lines by installing razor-wire fences, trenches, so-called border signs and other artificial barriers. Families have even endured having razor- wire fences cut through their dwellings and farmyards. Vulnerable groups, such as people in need of medical care and schoolchildren crossing to get an education in their native language, which is prohibited in the occupied regions, have been blocked by closed crossing points. Meanwhile, Russia continues to install motion
17-29597 3/42 detectors and other technologies in order to assert full control of all crossings along the occupation line.
Georgia is firmly committed to the peaceful resolution of the Russia-Georgia conflict. The Georgian Government complies with the EU-mediated ceasefire agreement. It has many times reaffirmed its adherence to the legally binding non-use of force. Russia has not reciprocated. Georgia’s consistent efforts to find a peaceful solution to the conflict are reflected in the testimonies of many countries and international organizations. I would like to thank world leaders for addressing the need of accelerating peaceful conflict resolution and for supporting Georgia’s territorial integrity and sovereignty during this general debate.
Every year, the General Assembly adopts a resolution reiterating the right of return of all internally displaced persons and refugees to the occupied regions. Georgians are grateful for the support of the United Nations, but the resolutions have not translated into reality for hundreds of thousands of my compatriots waiting to return to their homes, simply because one State Member of the United Nations refuses to comply with its international obligations.
The Government of Georgia is providing new instruments to rebuild trust with our compatriots living across the occupation line. We are determined to make the benefits of Georgia’s European agenda available to the people on the other side of occupation line. Our substantial package of initiatives for those under occupation include providing opportunities for trans-administrative borderline trade and access to Georgia’s free trade opportunities in the global marketplace. We also offer them health care, education and other social benefits.
Despite the challenges we face, Georgia is a significant contributor to Euro-Atlantic security. Our strategic partnership with the United States has proved to be key for our development and stability, and we are committed to deepening those ties further. The EU Global Strategy has recognized Georgia’s success as a prosperous, peaceful and stable democracy and as a significant contributor in its neighbourhood.
We continue our active participation in international operations, including in Afghanistan and in the European crisis-management operations in the Central African Republic and Mali. In 2014, Georgia became a member of the Global Coalition to Defeat the Islamic State in Iraq and the Sham (ISIS) and joined three counter-ISIS working groups on counter-financing, on counter-messaging and on foreign terrorist fighters. Georgia is a party to 14 United Nations counter- terrorism conventions and to the European Convention on the Suppression of Terrorism, and fulfils its commitments in that regard.
Georgia is growing. Georgia is vibrant. Georgia is resilient in the face of challenges. Georgia carries its share of international responsibilities. Georgia is all of those things, because Georgia is its citizens. They are at the centre of our Government’s strategy, and that is where they will remain. As we have reached out to the world, the world has come to us. Our citizens are the beneficiaries of greater connectivity to the world. Their economic success is a prerequisite for sustained well- being and prosperity, both at home and well beyond Georgia’s borders. I speak today as one steward of our nation, with thanks to all who love and support Georgia.